DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2020 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Basol PG Pub 2006/0228934; teaches methods for depositing conductive materials on wafers for integrated circuit interconnect applications and structures formed by such methods.
	b. Chaudhry et al. PG Pub 2003/0003603, teaches a method of forming a via and trench comprising the same conductive material composition.

	d. You et al. PG Pub 2020/0388533, teaches a method of forming an interconnect.
	e. Chae et al. PG Pub 2018/0350665; teaches a substrate processing method is provided for metal filling of recessed features in a substrate.
	f. Lee et al. US Patent No. 10,879,115; teaches a via-first dual damascene process
Allowable Subject Matter
1.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, etching the metal layer within the trench to expose dielectric sidewalls of the trench, a top surface of the via, and a dielectric bottom of the trench; depositing a second barrier layer upon the dielectric sidewalls, top surface of the via, and the dielectric bottom of the trench; and filling the trench with a second metal different than the first metal.

Claim 14 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 14, etching the conformal metal layer from within the at least one second feature to expose dielectric sidewalls of the at least one second feature, a dielectric bottom of at least one second feature, a top surface of the at least one second feature, and a dielectric surface between the at least one first feature and at least one second feature; depositing a second barrier layer upon the dielectric sidewalls of the at least one second feature, the dielectric bottom of at least one second feature, and top surface of a dielectric field; and filling the at least one second features with a second metal different than the first metal.
Claims 15-18 are allowable, because they depend on allowable claim 14.
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, etching the conformal metal layer from within the at least one second feature to expose dielectric sidewalls of the at least one second feature, a dielectric bottom of at least one second feature, a top surface of the at least one second feature, and a dielectric surface between the at least one first feature and at least one second feature; depositing a second barrier layer upon the dielectric sidewalls of the at least one second feature, the dielectric bottom of at least one second feature, and top surface of a dielectric field; and filling the at least one second features with a second metal different than the first metal.
Claim 20 is allowable, because it depends on allowable claim 19.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895